DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the rear cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN207262610U) taken together Chinese reference(CN106288095A).
	Chinese reference(CN207262610U) teaches in the figures a humidifier comprising a water supply tank(from top shell 6 including sink(62 with leakage hole)), a humidifying fabric(wet curtain 515), configured to receive water from the water supply tank(from leak water inlet 512 in figure 6), a fan(42) configured to forcedly move air to pass through the humidifying fabric, a water collection tank(water receiving tank 513 in figure 6) configured to collect water from the humidifying fabric that remains of the water received by the humidifying fabric, a pump(31) configured to pump the water collected from the water collection tank to the water supply tank, and a humidifier lower cover(water tank 3) provided below the water collection tank.  Chinese reference is silent as to wherein the water collection tank comprises a drain groove provided with a drain cylinder configured to connect to the water collection tank, and a drain tube connected to the drain cylinder to discharge the water collected in the water collection tank to an outside of the water collection tank.  Chinese reference(CN106288095A) in the figure teaches a humidifier including a wet film(12) for receiving a downflowing water, and a water collection tank(drip tray 13), wherein the water collection tank includes a drain groove(leading to drain valve(23) provided with a drain cylinder configured to connect to the water collection tank, and a drain tube(drain pipe 21) connected to the drain cylinder to discharge the water collected.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the water collection tank of Chinese reference(CN207262610U) with a drain groove and a drain tube connected to a drain .  
Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-20 are allowed.
	Claim 1 recites “ a humidifier comprising: a main body; a water supply tank provided in an upper portion of the main body, a humidifying fabric arranged in an inside of the main body and disposed below the water supply tank to receive water, a fan configured to move air through the humidifying fabric, a water collection tank configured to collect water from the humidifying fabric that remains of the water received by the humidifying fabric, a pump configured to pump the water collected from the water collection tank to the water supply tank, and a humidifier lower cover configured to be coupled to and decoupled from a lower end of the main body, wherein the water collection tank comprises: a water collection tank top cover provided in an upper portion of the water collection tank, and a water collection tank lower cover configured to be accessible through the lower end of the main body to thereby be coupled to and decoupled from the water collection tank top cover”.  Chinese reference(CN207262610U) teaches in the figures a humidifier comprising a water supply tank(from top shell 6 including sink(62 with leakage hole)), a humidifying fabric(wet curtain 515), configured to receive water from the water supply tank(from leak water inlet 512 in figure 6), a fan(42) configured to forcedly move air to pass through the  allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
January 10, 2022